Citation Nr: 0925337	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
November 1970.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2005 rating decision 
rendered by the San Diego, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Jurisdiction 
rests with the Los Angeles RO.  

The appellant testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.

In April 2008, the Board denied service connection for PTSD.  
In a November 2008 Order, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's April 2008 
decision and remanded the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for PTSD.  In various statements, the appellant has reported 
that he served as a military policeman in service.  He 
reported that he guarded wounded prisoners and was fired 
upon.  
According to the appellant, in August 1969 while in Vietnam 
the enemy over ran the "fire base oasis," and between April 
1969 and November 1970 his unit received information that 
nerve gas was discovered outside of the base.  The appellant 
has also reported fragging of non-commissioned officer's 
(NCO's) housing by enlisted men, exposure to body parts, 
rocket attacks and loading body bags as his PTSD stressors.

The Board is of the opinion that further development is 
required before the Board decides the issue of entitlement to 
service connection for PTSD.  The appellant's DD-214 
indicates that his military occupational specialty (MOS) was 
military police.  In light of the above, the Board finds that 
a remand is necessary so that the AMC can contact the Joint 
Services Records Research Center (JSRRC) and request 
verification of the appellant's alleged stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Based on the details provided by the 
appellant in the record and the 
information categorized in the body of 
this remand, contact U.S. Army and Joint 
Services Records Research Center to 
attempt to verify through unit records the 
stressor events.  

2.  If any claimed stressor is verified, 
the appellant should be afforded a VA 
examination to determine whether he has 
PTSD due to a verified stressor(s).  The 
examiner should determine the nature and 
extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made. 

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




